DETAILED ACTION
This action is responsive to the request for consideration after non-final containing pending claims, 7-12, received 06 January 2021 and the terminal disclaimer filed 06 January 2021. Claims 7-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “in the converting the packet into the first packet to output the first packet at the first fixed rate, an extraction rate is set to a transmission rate of the first packet having the packet header of the fixed length obtained by decompressing the packet header of the variable length” as stated in claims 7, 10, 11, 12. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. The closest prior art of record Association of Radio Industries and Businesses (MMT-based media transport scheme in digital broadcasting systems, hereafter referred to as ARIB) teaches a transmitter that sequentially transmits a transmitting packet obtained by packetizing the encoded stream (ARIB discloses a TLV stream comprised of a sequence of TLV packets wherein the TLV packets correspond to a IP dataflow wherein the IP data flow consists of packetized media assets in MMTs), wherein the transmitting packet includes a packet header of a fixed length and a payload of a variable length (ARIB discloses a TLV packet including, as payload, encapsulated IP packets), and the determined definition is determined by converting a packet into a first packet to output the first packet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446